                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                             BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
              v.                               )              Case No. 2:15-CR-15
                                               )
 WESLEY DAVID GROSS                            )


                      UNITED STATES’ OPPOSITION TO
                    DEFENDANT’S MOTION FOR RELEASE

      The United States opposes Wesley David Gross’s (Gross) request for

compassionate release. Gross requests a reduction in his sentence due to the COVID-

19 pandemic and various ailments from which he claims to suffer. See generally Dkt.

Nos. 1077, 1081, 1100. Gross is not a suitable candidate for early release. Specifically,

his medical conditions do not rise to the level of extraordinary and compelling

circumstances, and the factors in 18 U.S.C. § 3553(a) do not support his early release.

His request should be denied.

                                   BACKGROUND

1.    Gross’s Criminal Proceedings

      On February 18, 2016, Gross pled guilty to participating in a conspiracy to

distribute alpha-PVP (bath salts, or a-PVP) in violation of 21 U.S.C. § 846.

Presentence Report (PSR, filed as Dkt. No. 884) ¶ 1; see Dkt Nos. 859 (guilty plea

transcript), 497 (minute entry), 426 (plea agreement).

      As set out in the PSR and the guilty plea transcript (see Dkt. No. 859 at 34–

36), Gross was a member of an a-PVP distribution (and in fact, importation)



                                           1
conspiracy beginning in at least 2013. In January 2013, Gross cultivated his own

source in China from which to obtain “gravel.”         PSR ¶ 272.     Gross ordered

approximately 52 kilograms of gravel from China during 2013. See id. On one

occasion in January 2014, Gross ordered 500 grams of a-PVP from China, some of

which he then distributed to a co-conspirator. PSR ¶ 270; see also id. ¶¶ 273–74

(detailing other distributions by Gross). On other occasions, Gross would trade pain

pills for grams of “bath salts” at the direction of the conspiracy’s ringleader, Bob

Branch. PSR ¶ 271.

         According to the PSR, Gross carried at least two firearms (a Sig P226 and a

9mm) during the course of the conspiracy. PSR ¶ 270. 1 Further, the PSR recounted

that, during a traffic stop of Gross’s car in August 2014, Gross possessed suboxone

and oxycodone pills, and a search of the car (and items within it, including bags

claimed by his passenger/indicted co-conspirator Marcy Branch) revealed syringes,

oxycodone, smoking pipes, and a 9mm handgun with two magazines and

ammunition. PSR ¶ 275. The following month, Gross was found at a residence where

bath salts (which Gross admitted were his) and a .38 revolver were present. PSR

¶ 276.

         The probation office assigned Gross three 2-point enhancements under the

Guidelines for, respectively, possessing a firearm during a drug offense, importing a

controlled substance, and acting as a organizer, leader, manager, or supervisor in the



1      Gross originally was indicted on a 60-month mandatory minimum count for
violating 18 U.S.C. § 924(c), but that Count 15 was dismissed pursuant to the plea
agreement. Dkt. No. 881 at 1; Dkt. No. 426 at 2–3.
                                          2
conspiracy. The PSR identified prior convictions of Gross for theft, possession of

marijuana, and possession of Schedule III controlled substances (the last of which

stemmed from the August 2014 traffic stop recounted above). At the time of the PSR,

Gross was identified as having Hepatitis C and spinal stenosis, and it recounted

Gross’s “long history of substance use.” PSR ¶¶ 509, 511.

        His advisory guideline range prior to his sentencing was 135 to 168 months.

PSR ¶¶ 482, 484, 485, 487, 517; see infra footnote 2 (discussing rulings at sentencing).

In October 2016, this Court sentenced Gross to 96 months in prison (after partially

sustaining his objections to the PSR), 2 with 5 years of supervised release to follow.

Dkt. No. 881. To date, Gross has served slightly less than 50% of his statutory term

(assuming continued good behavior) and is expected to be released on November 30,

2023.     Dkt. No. 1100-1 at 2.    He is currently housed at FCI Ft. Dix.        While

incarcerated, Gross has received three infractions (for possessing alcohol, smoking in

an unauthorized area, and refusing to take a drug/alcohol test), the last of which

occurred in September 2019. Dkt. No. 1100-2.




2      Gross objected to each of the three two-point enhancements in the PSR. PSR
at p.107. Although the transcript of the sentencing hearing is not on the docket, see
dkt. no. 1015, the minute order reflects that the Court sustained in part and overruled
in part his objections.
       According to the probation office, the Statement of Reasons reflects that the
Court sustained Gross’s objection to paragraph 484 of the PSR, and thus removed the
two-point enhancement for possession of a firearms. This two-point reduction would
have yielded a revised Guideline range of 108-135 months under the 2015 Guidelines
(criminal history of III with offense level 29, rather than 31).
       The minute order also reflects that the Court granted a downward departure
or variance. See dkt. no. 879.
                                           3
      According to his pro se and counseled submissions, Gross claims to have sent

a request for compassionate release to the warden on April 17, 2020. Dkt. No. 1077

at 2; Dkt. No. 1100 at 10. The BOP has confirmed Gross made an April 17, 2020

request, and a response has not yet been given. See Ex. 1.

2.    The BOP’s COVID-19 Response

      As the Court is aware, the BOP has undertaken a number of measures and

precautions to protect inmates and staff from COVID-19, including quarantines,

limited contractor and volunteer access, a prohibition on social and legal visits,

maximized social distancing within the facilities, and additional cleaning and

sanitizing of the prisons. 3 However, notwithstanding those efforts, same facilities

have nonetheless faced a serious outbreak, with numerous confirmed cases and

multiple deaths. (As discussed below, FCI Ft. Dix is not one of them.)

      In an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is

exercising greater authority to designate inmates for home confinement. On March

26, 2020, the Attorney General directed the Director of the Bureau of Prisons, upon

considering the totality of the circumstances concerning each inmate, to prioritize the

use of statutory authority to place prisoners in home confinement. Mem. from



3      See, e.g., https://www.bop.gov/coronavirus/;
https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformation_bop_c
ovid19.pdf.;
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp
www.bop.gov/resources/news/20200313_covid-19.jsp;
https://www.bop.gov/resources/news/20200319_covid19_update.jsp.


                                          4
Attorney General to BOP Dir. (Mar. 26, 2020). 4 That authority includes the ability

to place an inmate in home confinement during the last six months or 10 percent of a

sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home

confinement those elderly and terminally ill inmates specified in 34 U.S.C.

§ 60541(g). Congress has also acted to enhance BOP’s flexibility to respond to the

pandemic. Under the Coronavirus Aid, Relief, and Economic Security Act, enacted on

March 27, 2020, BOP may “lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement” if the Attorney

General finds that emergency conditions will materially affect the functioning of

BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C.

§ 3621 note).

       On April 3, 2020, the Attorney General gave the Director of BOP the authority

to exercise this greater discretion, beginning at the facilities that thus far have seen

the greatest incidence of coronavirus transmission. Mem. from Attorney General to

BOP Dir. (Apr. 3, 2020). 5 He further clarified his directive should be implemented

immediately and “should include all at-risk inmates—not only those who were

previously eligible for transfer.” Id.

       BOP is devoting all available resources to executing the directive from the

Attorney General. As of June 10, 2020, BOP has transferred 4,010 inmates to home

confinement, an increase of 141 percent since March 26, 2020. U.S. Bureau of Prisons,



4      Available at https://dojnet.doj.gov/usao/eousa/ole/tables/misc/aghome.pdf.

5      Available at https://dojnet.doj.gov/usao/eousa/ole/tables/misc/agcovid2.pdf.
                                           5
COVID-19 Home Confinement Information. 6 BOP professionals continue to monitor

this situation and adjust practices as necessary to maintain the safety of prison staff

and inmates while also fulfilling its mandate of incarcerating all persons sentenced

or detained under judicial orders.

      Lastly, Gross’s lengthy discussion of COVID in the prison system, Dkt. No.

1100 at 2–9, is largely unhelpful.      To the limited extent it focuses on Gross’s

institution, FCI Ft. Dix, his data appears to be mistaken, incomplete, or unreliable.

For instance, Gross—generally citing the BOP website, Dkt. No. 1100 at 3 n.9—states

that 49 inmates at Ft. Dix have contracted COVID, but it seems the number actually

is 42 inmate cases (19 active and 23 recovered), with no active staff cases, 5 recovered

staff cases, and no inmate or staff deaths. Ex. 2 (Screenshot of BOP stats on June 10,

2020). The total inmate population at FCI Ft. Dix is 2,626, Ex. 3 (Screenshot of FCI

Ft. Dix website on June 10, 2020), meaning only 1.5% of the inmate population are

or have been positive—a single percentage point difference from the American public

at large, according to Gross’s own chart. This low rate of infection and relative

success at Ft. Dix shows that Gross’s focus on other BOP facilities is a red herring.

      As for the remainder of Gross’s discussion of Ft. Dix, Dkt. No. 1100 at 3–5

nn.10–12, 14, it is cribbed directly from the ACLU’s website announcing its class-

action habeas lawsuit against the warden. Suffice it to say, a press release of lawyers

representing an adverse party in active litigation is not evidence.




6     Available at https://www.bop.gov/coronavirus/ (last visited May 20, 2020).
                                           6
                                     ARGUMENT

      The Court may not grant a compassionate release motion unless “the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A).         Here, Gross claims he submitted a

compassionate release request to the warden on April 17th, and the BOP has produced

a copy of that request, although no action has been taken on it. Ex. 1. Accordingly,

Gross has exhausted his remedies and this Court has jurisdiction. On the merits, it

should rebuff Gross’s motion.

1.    Gross Has Not Shown Extraordinary and Compelling Circumstances,
      and the § 3553 Factors Weigh Against a Sentencing Reduction.

      Section 3582(c)(1)(A), as amended by the First Step Act on December 21, 2018,

provides, in part, that the “court may not modify a term of imprisonment once it has

been imposed except that . . . after considering the factors set forth in section 3553(a)

to the extent that they are applicable, if it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”

      For its part, the Sentencing Commission explained that the Court may grant

release if “extraordinary and compelling circumstances” exist, “after considering the

factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and

the Court determines that “the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is


                                            7
consistent with [the] policy statement.” U.S.S.G. § 1B1.13. In addition, the

Commission further explained that certain serious medical conditions—including

terminal conditions or conditions that diminish the ability of the inmate to provide

self-care—may qualify as “extraordinary and compelling” conditions that would

justify release. See id. at App. Note. 1.

      A.        Gross’s medical conditions, which appear well-controlled,
                resolved, or suspect, do not present extraordinary and
                compelling circumstances.

      Tellingly, Gross only generically refers to his “history of asthma, COPD, [and]

hepatitis C.”    Dkt. No. 1100 at 1; see id. at 10.   While certain iterations of these

conditions (which would generally not qualify as extraordinary or compelling

circumstances in normal times) are recognized by the CDC as potentially placing

individuals at a higher risk of severe outcomes from COVID-19, 7 actual scrutiny of

Gross’s medical records reveal that his particular medical conditions and history do

not rise to the level of extraordinary and compelling.

      Asthma. According to the CDC, asthma is an exacerbating risk factor only if

it is “moderate-to-severe.” Gross’s records, however, indicate he has mild asthma that

appears to be well controlled. In December 2019, in response to asthma present with

seasonal allergies, he was prescribed an albuterol inhaler with orders of “don’t use

daily” and only on an as-needed basis.




7     See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
at-higher-risk.html (last visited June 10, 2020).
                                            8
Dkt. 1103 at 7.   This is consistent with Gross’s prior and subsequent course of

treatment. E.g., id. at 33, 36 (noting same prescription on various dates with same

directions). Nothing in Gross’s record, in other words, indicates he has moderate or

severe asthma that requires anything more than occasional inhaler use.

      COPD.    As of late November 2019, Gross had no documented history of

“COPD.”




Dkt. No. 1103 at 12. This was consistent with his PSR (¶ 509), and his sworn

statements at his guilty plea hearing, Dkt. No. 859 at 12–18, neither of which

identified COPD or any lung disease.

      Suddenly, on March 31, 2020—weeks after the COVID-19 pandemic was well-

known in the United States and inmates across the country began seeking release;

and only days before Gross began submitting release requests to the warden, Dkt. No.

1077 at 2—Gross apparently reported during a “dental health history screen” that he

had a history (“Hx”) of COPD.




                                         9
Dkt. No. 1103 at 34–35. Under these circumstances and on this record, Gross has not

carried his burden to show he suffers from COPD. The circumstances instead create

the inference that Gross’s COPD is not genuine and claimed in order to aid an effort

to obtain early release.

      Hepatitis C. Finally, although Gross has a history of Hepatitis C (“Hep C”),

his patient file seems to indicate he received and completed Hep C treatment in 2019

with the anti-viral drug harvoni (“s/p”—i.e., status post, or after) and has had a low

viral load (“VL”) that does not necessitate further treatment with harvoni. This

condition, if it remains at all, thus appears to be well-controlled. 8




Dkt. No. 1103 at 5.




8      Paradoxically, in addressing hepatitis and COVID-19, the CDC’s website says
it has “no information” about whether those with hepatitis B or C are at increased
risked for getting or having severe COVID-19, only to then generically state that
those with a “serious underlying medical conditions” such as liver disease “might” be
a higher risk for severe illness, “particularly if” the condition is “not well controlled.”
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-
disease.html (last visited June 10, 2020).
                                            10
Dkt. No. 1103 at 10.




Id. at 50. As of a March 31, 2020 follow-up dental screen, BOP providers continued

to note follow-up labs to monitor Gross.




Id. at 34. Finally, Gross also received immunizations for Hepatitis A and B in

December 2019. Id. at 31. 9

                                   *       *     *

      In sum, Gross’s medical records do not show extraordinary and compelling

circumstances that would justify consideration of his early release.




9    Gross does not argue that his spinal stenosis counts as an extraordinary and
compelling condition, and the Government would dispute the point if he did.
                                           11
      B.     The § 3553 factors do not warrant release.

      Yet even if Gross’s medical history constituted extraordinary and compelling

circumstances, that alone is not enough. The Court must also consider whether Gross

is a danger to the community, along with the factors set forth in 18 U.S.C. § 3553(a),

see 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13; and those considerations favor

Gross’s continued incarceration.

      For example, looking at the circumstances of the crime under § 3553(a)(1),

Gross imported from China, bought, and/or sold dozens of kilograms of alpha-PVP

while participating in a broad drug conspiracy between 2013 and 2014. See PSR ¶¶

269–76. Nor was Gross limited to one type of drug. The PSR reflects that he traded

“pain pills” for a-PVP, and that he carried Schedule II and Schedule III controlled

substances with him during the conspiracy. Finally, it is well established that drugs

and guns are both a dangerous mix and often go together. Although the Court

apparently did not give Gross an enhancement for possessing a gun, see supra

footnote 2, the PSR certainly reflects that Gross was in close proximity to firearms

during the course of his drug activity, and that guns were used by others during it.

Gross (as well as several co-conspirators) were charged with § 924(c) violations for

carrying firearms during drug crimes, and several of them (Robert Branch, John

Bryan, Samuel Courtney, Daniel Greear, Joshua Hughes, and Brandon Whited) were

found guilty of that charge.

      Gross’s conduct—with a far reaching impact on and danger to the community—

warrants serious sanctions, even during a pandemic, and allowing Gross to serve only



                                         12
half of his original sentence would simply not be sufficient. See 18 U.S.C. § 3553(a)(2)

(explaining that the sentence needs “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”). And

house arrest, however difficult it has seemed during these extraordinary times, is not

consonant with the seriousness of Gross’s crime and his conduct, or the sentences

faced by others who participated in large-scale drug conspiracies. See 18 U.S.C. §

3553(a)(6) (sentence must reflect “the need to avoid unwarranted sentence

disparities”).

       Gross casts himself as a mere “non-violent drug offen[der],” Dkt. No. 1100 at

11, but that undersells the harm his drug of choice inflicted on the community, and

his capacity to re-inflect harm should he resume that lifestyle (a relapse risk that is

also heightened given his long history of drug abuse and prior drug possession

convictions).    So although Gross was not convicted of a violent act, his conduct

nevertheless shows that he poses a danger to the community if released, and that his

continued incarceration is necessary “protect the public[.]” § 3553(a)(2)(C).

       At bottom, these considerations outweigh the concerns raised by the COVID-

19 pandemic. His offense conduct was serious, and the underlying facts indicate he’s

dangerous. Accordingly, Gross’s motion for release should be denied. 10

                                   CONCLUSION

       For all of the foregoing reasons, the United States respectfully requests that



10     In the event that the Court determines that Gross should be released, the
government requests his release be preceded by a 14-day quarantine to minimize any
risk to the public.
                                          13
the Court deny Gross’s motion for compassionate release.

                                        Respectfully submitted,

                                        THOMAS T. CULLEN
                                        United States Attorney

                                        /s/ S. Cagle Juhan,
                                        Assistant U.S. Attorney
                                        District of Columbia Bar No. 1022935
                                        United States Attorney's Office
                                        255 West Main Street, Room 130
                                        Charlottesville, Virginia 22902
                                        434-293-4283 / cagle.juhan@usdoj.gov


                               CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to counsel of record.

                                               s/ S. Cagle Juhan
                                               Assistant United States Attorney




                                          14
